Exhibit 10.1
Execution Version
THIRD AMENDMENT
TO
AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER
Dated as of January 21, 2011
among
OASIS PETROLEUM NORTH AMERICA LLC,
as Borrower,
THE GUARANTORS PARTY HERETO,
BNP PARIBAS
as Administrative Agent,
and
THE LENDERS PARTY HERETO

 



--------------------------------------------------------------------------------



 



THIRD AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED WAIVER
     THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER (this “Third Amendment”) dated as of January 21, 2011, among OASIS
PETROLEUM NORTH AMERICA LLC, a Delaware limited liability company (the
“Borrower”), the Guarantors party hereto (the “Guarantors” and collectively with
the Borrower, the “Obligors”); each of the lenders party to the Credit Agreement
referred to below (collectively, the “Lenders”); and BNP PARIBAS, as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).
R E C I T A L S
     A. The Parents, the Borrower, the Administrative Agent and the Lenders are
parties to that certain Amended and Restated Credit Agreement dated as of
February 26, 2010, as amended by that certain First Amendment to Amended and
Restated Credit Agreement and Consent dated as of June 3, 2010 and that certain
Second Amendment to Amended and Restated Credit Agreement dated as of August 11,
2010 (as may be further amended, the “Credit Agreement”), pursuant to which the
Lenders have made certain credit available to and on behalf of the Borrower.
     B. The Borrower, the Guarantors, the Administrative Agent and the Lenders
have agreed to amend certain provisions of the Credit Agreement.
     C. NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Third Amendment. Unless otherwise indicated, all section
references in this Third Amendment refer to sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement.
     2.1 Amendments to Section 1.02.
     (a) The definition of “Agreement” is hereby amended in its entirety to read
as follows:
     “Agreement” means this Credit Agreement, as amended by the First Amendment,
the Second Amendment and the Third Amendment, as the same may be further amended
or supplemented from time to time.
     (b) The definition of “Applicable Margin” is hereby amended by deleting the
Borrowing Base Utilization Grid therein in its entirety and replacing it with
the following:

 



--------------------------------------------------------------------------------



 



Borrowing Base Utilization Grid

                                 
Borrowing Base Utilization Percentage
  < 50%   ≥ 50%
< 75%   ≥ 75%
≤ 85%   > 85%
≤ 100%
ABR Loans
    0.500 %     0.750 %     1.000 %     1.250 %
Eurodollar Loans
    2.000 %     2.250 %     2.500 %     2.750 %

     (c) The following definition of “Cash Equivalents” is hereby added where
alphabetically appropriate to read as follows:
     “Cash Equivalents” means, collectively, Investments permitted by
Sections 9.05(c) through (f) of the Credit Agreement.
     (d) The definition of “Change in Control” is hereby amended in its entirety
to read as follows:
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than Permitted Holders, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of Oasis
Petroleum Inc., (b) occupation of a majority of the seats (other than vacant
seats) on the board of directors of Oasis Petroleum Inc. by Persons who were not
(i) initial members of the board of directors of Oasis Petroleum Inc.,
(ii) nominated by the board of directors of Oasis Petroleum Inc. or
(iii) appointed by directors so nominated, (c) Oasis Petroleum Inc. fails to own
directly or indirectly all of the Equity Interests of the Borrower or (d) the
occurrence of a “change of control” under any Senior Notes Indenture.
     (e) The definition of “Maturity Date” is hereby amended in its entirety to
read as follows:
     “Maturity Date” means February 26, 2015.
     (f) The following definition of “Third Amendment” is hereby added where
alphabetically appropriate to read as follows:
     “Third Amendment” means that certain Third Amendment to Amended and
Restated Credit Agreement and Limited Waiver, dated as of January 21, 2011,
among the Borrower, the Guarantors, the Administrative Agent and the Lenders
party thereto.

 



--------------------------------------------------------------------------------



 



     (g) The following definition of “Total Net Debt” is hereby added where
alphabetically appropriate to read as follows:
     “Total Net Debt” means, at any date, the difference between (i) Total Debt
and (ii) cash and Cash Equivalents reflected on the Borrower’s consolidated
balance sheet.
     2.2 Amendment to Section 9.01(a). Section 9.01(a) is hereby amended in its
entirety to read as follows:
     (a) Ratio of Total Net Debt to EBITDAX. Each Parent and the Borrower will
not, at any time, permit the ratio of Total Net Debt as of such time to EBITDAX
for the four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available to be greater than 4.0 to 1.0.
     2.3 Amendment to Section 9.02(j). Section 9.02(j) is hereby amended in its
entirety to read as follows:
     (j) unsecured Senior Notes of Oasis Petroleum Inc. and any guarantees
thereof; provided that (i) the Borrower shall have complied with
Section 8.01(r), (ii) at the time of incurring such Senior Notes (A) no Default
has occurred and is then continuing and (B) no Default would result from the
incurrence of such Senior Notes after giving effect to the incurrence of such
Senior Notes (and any concurrent repayment of Debt with the proceeds of such
incurrence, if any), (iii) on the same day as the incurrence of such Debt, the
Borrowing Base shall be adjusted to the extent required by Section 2.07(e) and
prepayment is made to the extent required by Section 3.04(c)(iv), (iv) such
Senior Notes do not have any scheduled principal amortization prior to the date
which is one year after the Maturity Date, (v) such Senior Notes does not mature
sooner than the date which is one year after the Maturity Date, (vi) such Senior
Notes and any guarantees thereof are on terms, taken as a whole, at least as
favorable to the Borrower and the Guarantors as market terms for issuers of
similar size and credit quality given the then prevailing market conditions as
determined by the Administrative Agent and (vii) such Senior Notes do not have
any mandatory prepayment or redemption provisions (other than customary change
of control or asset sale tender offer provisions) which would require a
mandatory prepayment or redemption in priority to the Indebtedness.
     2.4 Amendment to Section 9.05. Section 9.05 is hereby amended by adding the
following subsection (m) to the end of such Section 9.05:
     (m) guarantees of Debt permitted by Sections 9.02(a) or (j).
Section 3. Borrowing Base Redetermination. For the period from and including the
effective date of this Third Amendment until the next Redetermination Date, the
Borrowing Base is hereby determined to be $150,000,000. Notwithstanding the
foregoing, except as set forth in Section 4 below, the Borrowing Base may be
subject to further adjustments from time to time pursuant to Section 2.07 and,
for the avoidance of doubt, the redetermination herein shall

 



--------------------------------------------------------------------------------



 



constitute the April 1, 2011 Scheduled Redetermination and the next Scheduled
Redetermination shall be the October 1, 2011 Scheduled Redetermination.
Section 4. Limited Waiver. The Borrower has requested that the Lenders waive,
and the Lenders do hereby waive, any reduction of the Borrowing Base that would
result pursuant to the terms of Section 2.07(e) from the issuance of up to
$350,000,000 in principal amount of Senior Notes by Oasis Petroleum Inc. on or
before the next Redetermination Date. By their signature below, the Borrower and
each other Obligor agrees that, except as expressly provided in this Section 4,
nothing in this Third Amendment shall be construed as a waiver of any provision
of the Credit Agreement or any other Loan Document and that the Lenders shall
not be obligated to grant any other further waivers of any provision of the
Credit Agreement or any other Loan Document.
Section 5. Increase and Reallocation of Maximum Credit Amounts. The Lenders have
agreed, in consultation with the Borrower, to increase and reallocate the
Maximum Credit Amounts among the Lenders as set forth on Annex 1 attached
hereto. The Administrative Agent and the Borrower hereby consent to the increase
or decrease in any Lender’s Maximum Credit Amount and/or Commitment in
connection with such increase and reallocation and, the Administrative Agent,
the Borrower and the Lenders hereby waive the requirements in Section 12.04(b)
requiring an Assignment and Assumption and the payment of a processing fee to
the extent such would apply to the reallocation of the Maximum Credit Amounts as
contemplated by this Section 5. Upon the effectiveness of this Third Amendment,
the Maximum Credit Amount and the Applicable Percentage of each Lender shall be
as set forth on Annex I attached hereto. Concurrently with the effectiveness
hereof, the Borrower will deliver to each Lender a Note payable to the order of
such Lender in a principal amount equal to its Maximum Credit Amount after
giving effect to this Third Amendment, and otherwise duly completed.
Section 6. Conditions Precedent. This Third Amendment shall become effective as
of the date when each of the following conditions is satisfied (or waived in
accordance with Section 12.02 of the Credit Agreement):
     6.1 The Administrative Agent shall have received from each Lender, each
Guarantor and the Borrower, counterparts (in such number as may be requested by
the Administrative Agent) of this Third Amendment signed on behalf of such
Person.
     6.2 The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the date hereof.
     6.3 No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Third Amendment.
     6.4 The Administrative Agent shall have received a certificate of the
Secretary or Assistant Secretary of the Parents, the Borrower and each Guarantor
setting forth (1) a certification as to the resolutions of the board of
directors or other appropriate governing body with respect to the authorization
of such Parent, the Borrower or such Guarantor to execute and deliver the Loan
Documents to which it is a party and to enter into the transactions contemplated
in those documents, (2) the officers of such Parent, the Borrower and each
Guarantor (y) who are

 



--------------------------------------------------------------------------------



 



authorized to sign the Loan Documents to which such Parent, the Borrower or such
Guarantor is a party and (z) who will, until replaced by another officer or
officers duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with the Credit Agreement and the transactions contemplated thereby,
(3) specimen signatures of such authorized officers and (4) a certification that
the articles or certificate of incorporation or formation, by-laws, limited
liability company agreement or other applicable organizational documents of the
Parents, the Borrower and each Guarantor, delivered to the Administrative Agent
on February 26, 2010 (with respect to the Borrower and Oasis Petroleum LLC) and
June 3, 2010 (with respect to Oasis Petroleum Inc.) have not been amended,
restated or otherwise modified from since being delivered, except for those
amendments attached thereto, and remain in full force and effect.
     6.5 The Administrative Agent shall have received from the Borrower a duly
executed and notarized amendment and/or supplement to each mortgage which shall
be reasonably satisfactory to the Administrative Agent in form and substance.
     6.6 The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Parents, the Borrower and each Guarantor.
     6.7 The Administrative Agent shall have received an opinion of (a) DLA
Piper LLP (US), special counsel to the Borrower, substantially in a form and of
substance reasonably acceptable to the Administrative Agent and (b) local
counsel in each of Montana and North Dakota and any other jurisdictions
requested by the Administrative Agent, substantially in form and of substance
reasonably acceptable to the Administrative Agent.
     6.8 The Administrative Agent shall have received a certificate of insurance
coverage of the Borrower and each Parent evidencing that the Borrower, each
Parent and their respective Subsidiaries are carrying insurance in accordance
with Section 7.12 of the Credit Agreement.
     6.9 The Administrative Agent shall have received duly executed Notes
payable to the order of each Lender in a principal amount equal to its Maximum
Credit Amount (after giving effect to this Third Amendment) dated as of the
effectiveness of this Third Amendment.
     6.10 The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require satisfactory to the Administrative
Agent setting forth the status of title to at least 80% of the total value of
the Oil and Gas Properties evaluated in the most recently delivered Reserve
Report.
     6.11 The Administrative Agent shall have received such other documents as
the Administrative Agent or its special counsel may reasonably require.
     The Administrative Agent is hereby authorized and directed to declare this
Third Amendment to be effective when it has received documents confirming or
certifying, to the satisfaction of the Administrative Agent, compliance with the
conditions set forth in this Section 6 or the waiver of such conditions as
permitted hereby. Such declaration shall be final, conclusive and binding upon
all parties to the Credit Agreement for all purposes.

 



--------------------------------------------------------------------------------



 



Section 7. Miscellaneous.
     7.1 Confirmation. The provisions of the Credit Agreement, as amended by
this Third Amendment, shall remain in full force and effect following the
effectiveness of this Third Amendment.
     7.2 No Waiver. Neither the execution by the Administrative Agent or the
Lenders of this Third Amendment, nor any other act or omission by the
Administrative Agent or the Lenders or their officers in connection herewith,
shall be deemed a waiver by the Administrative Agent or the Lenders of any
Defaults or Events of Default which may exist, which may have occurred prior to
the date of the effectiveness of this Third Amendment or which may occur in the
future under the Credit Agreement and/or the other Loan Documents. Similarly,
nothing contained in this Third Amendment shall directly or indirectly in any
way whatsoever either: (a) impair, prejudice or otherwise adversely affect the
Administrative Agent’s or the Lenders’ right at any time to exercise any right,
privilege or remedy in connection with the Loan Documents with respect to any
Default or Event of Default, (b) except as expressly provided herein, amend or
alter any provision of the Credit Agreement, the other Loan Documents, or any
other contract or instrument, or (c) constitute any course of dealing or other
basis for altering any obligation of the Borrower or any right, privilege or
remedy of the Administrative Agent or the Lenders under the Credit Agreement,
the other Loan Documents, or any other contract or instrument. Each reference in
the Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or any
other word or words of similar import shall mean and be a reference to the
Credit Agreement as amended hereby, and each reference in any other Loan
Document to the Credit Agreement or any word or words of similar import shall be
and mean a reference to the Credit Agreement as amended hereby.
     7.3 Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby (a) acknowledges the terms of this Third Amendment; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Third Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date, (ii) no Default or Event of Default
has occurred and is continuing and (iii) no event or events have occurred which
individually or in the aggregate could reasonably be expected to have a Material
Adverse Effect.
     7.4 Counterparts. This Third Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Third Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     7.5 No Oral Agreement. This Third Amendment, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement

 



--------------------------------------------------------------------------------



 



between the parties and may not be contradicted by evidence of prior,
contemporaneous, or unwritten oral agreements of the parties. There are no
subsequent oral agreements between the parties.
     7.6 GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     7.7 Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out-of-pocket costs and reasonable expenses incurred in
connection with this Third Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
     7.8 Severability. Any provision of this Third Amendment which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
     7.9 Successors and Assigns. This Third Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
[SIGNATURES BEGIN NEXT PAGE]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to
be duly executed as of the date first written above.

              BORROWER:   OASIS PETROLEUM NORTH AMERICA LLC
 
           
 
           
 
  By:   /s/ Taylor L. Reid    
 
           
 
         Taylor L. Reid    
 
         Vice President    
 
           
 
           
 
            GUARANTORS:   OASIS PETROLEUM LLC
 
           
 
           
 
  By:   /s/ Taylor L. Reid    
 
           
 
         Taylor L. Reid    
 
         Vice President    
 
           
 
                OASIS PETROLEUM INC.
 
           
 
           
 
  By:   /s/ Taylor L. Reid    
 
           
 
         Taylor L. Reid    
 
         Executive Vice President and Chief Operating Officer    

Signature Page to Third Amendment to Amended and Restated Credit Agreement and
Limited Waiver
(Oasis Petroleum North America LLC)

 



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT AND LENDER:   BNP PARIBAS
 
           
 
           
 
  By:   /s/ Betsy Jocher    
 
           
 
  Name:   Betsy Jocher    
 
  Title:   Director    
 
           
 
  By:   /s/ Juan Carlos Sandoval    
 
           
 
  Name:   Juan Carlos Sandoval    
 
  Title:   Vice President    
 
            LENDERS:   JPMORGAN CHASE BANK, N.A.
 
           
 
           
 
  By:   /s/ Michael A. Kamauf    
 
           
 
  Name:   Michael A. Kamauf    
 
  Title:   Authorized Officer    
 
                UBS LOAN FINANCE, LLC
 
           
 
           
 
  By:   /s/ Mary E. Evans    
 
           
 
  Name:   Mary E. Evans    
 
  Title:   Associate Director    
 
           
 
  By:   /s/ Irja R. Otsa    
 
           
 
  Name:   Irja R. Otsa    
 
  Title:   Associate Director    
 
                WELLS FARGO BANK, N.A.
 
           
 
           
 
  By:   /s/ Scott Hodges    
 
           
 
  Name:   Scott Hodges    
 
  Title:   Director Senior Relationship Manager    
 
                THE ROYAL BANK OF SCOTLAND PLC  
 
           
 
           
 
  By:   /s/ Phillip R. Ballard    
 
           
 
  Name:   Phillip R. Ballard    
 
  Title:   Managing Director    

Signature Page to Third Amendment to Amended and Restated Credit Agreement and
Limited Waiver
(Oasis Petroleum North America LLC)

 



--------------------------------------------------------------------------------



 



Annex I
ANNEX I
LIST OF MAXIMUM CREDIT AMOUNTS
Aggregate Maximum Credit Amounts

                  Name of Lender   Applicable Percentage   Maximum Credit Amount
BNP Paribas
    24.00 %   $ 144,000,000.00  
JPMorgan Chase Bank, N.A.
    19.00 %   $ 114,000,000.00  
UBS Loan Finance LLC
    19.00 %   $ 114,000,000.00  
Wells Fargo Bank, N.A.
    19.00 %   $ 114,000,000.00  
The Royal Bank of Scotland plc
    19.00 %   $ 114,000,000.00  
TOTAL
    100.00 %   $ 600,000,000.00  

 